     Case 1:18-cv-00040-SPW Document 63-1 Filed 04/10/19 Page 1 of 1

                                 Pedro Hernandez


 1   Miguel Hernandez's presence in the United States?

 2        A.     Yes.

 3        Q.     Did you tell the deputy to arrest Miguel

 4   Hernandez?

 5        A.     No.

 6        Q.     Did the deputy leave the courtroom?

 7        A.     Yes.

 8        Q.     Did you eat lunch that day?

 9        A.     Hmm?

10        Q.     Did you eat lunch that day?

11        A.     Yes.

12        Q.     And did you leave for lunch around noon?

13        A.     Yes.

14        Q.     Did you see the deputy and Miguel

15   Hernandez outside the courtroom --

16        A.     Yes.

17        Q.     -- or the courthouse when you left for

18   lunch?

19        A.     Yes.

20        Q.     Did you talk to the deputy?

21        A.     Yes.

22        Q.     Did you ask the deputy what was happening

23   with Miguel Hernandez?

24        A.     Yes.

25        Q.     And did the deputy tell you what was
                                                                       61

                           Charles Fisher Court Reporting
               442 East Mendenhall, Bozeman MT 59715, (406) 587-9016
